Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2018

                                       No. 04-17-00397-CR

                                     Sherman ROBINSON,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0702
                      The Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
       Appellant's brief, due January 3, 2018, has not been filed. This court notified appellant's
counsel of the deficiency on January 9, 2018. TEX. R. APP. P. 38.8(b)(2). We have received no
response.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than February 26, 2018, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court